Citation Nr: 0029609	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  92-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disability.

3.  Entitlement to an increased disability rating for the 
service-connected residuals of a left knee injury, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955, and from October 1955 to September 1957.

This appeal arises from a November 1989 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO).  In that 
decision, the RO confirmed and continued a 10 percent 
disability rating for residuals of a left knee injury.  This 
appeal also arises from a December 1989 rating decision, in 
which the RO found that new and material evidence had not 
been submitted, and denied the veteran's request to reopen 
claims for service connection for a chronic low back 
disability and an acquired psychiatric disability.


FINDINGS OF FACT

1.  The Board, in a May 1987 decision, denied for service 
connection for a chronic low back disability and acquired 
psychiatric disorder.  

2.  New evidence which bears directly or substantially on the 
specific matter and is so significant to show that the 
veteran currently has a chronic low back disability and 
acquired psychiatric disorder which were incurred in or 
aggravated by service so that it must be considered to fairly 
decide the merits of the claims has not been associated with 
the record since the Board decision of May 1987.

3.  The veteran's service-connected left knee disability is 
not shown to be productive of no more than slight limitation 
of motion, lateral instability or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for a low back disability and an acquired 
psychiatric disorder has not been presented.  38 U.S.C.A. §§ 
1110, 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.104(a), 3.156(a) (1999).

2.  The criteria for the assignment of rating in excess of 10 
percent for the veteran's service-connected left knee 
disability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 4.7, 4.71a, 
including Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disability and
an Acquired Psychiatric Disorder

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (1999).

The veteran's service medical records are unavailable 
apparently having been destroyed in a fire in 1973, except 
for, other data from the National personnel Records Center.  
This data disclose that the veteran was treated for two days 
in May 1954 for undisclosed disability.  Additionally, the 
report of examination for separation from the second period 
of active service is available and indicates that he had a 
well-healed left parapatellar scar.  The remainder of the 
lower extremities, the spine and the remainder of the 
musculoskeletal system were normal.  Psychiatric evaluation 
was normal.

The veteran's initial claim for service connection for a back 
and nervous disorder was received in February 1978.

On VA examination in April 1978 the veteran reported that, 
while performing exercises during service in 1954, he had 
fallen.  He had had a spinal tap and since that time had had 
a low backache.  He also complained of anxiety.  His carriage 
was normal, his posture was erect and his gait was good.

Examination disclosed a 9-centimeter well-healed scar over 
the right side of the lumbosacral region.  The scar was not 
keloid and was nonadherent. 

On special orthopedic examination by the VA in 1978 it was 
reported that for years the veteran had suffered from 
intermittent and progressive low back pain.  He reported 
having an occasional foul smelling discharge from the low 
back.

On examination it was noted he walked without a limp.  There 
was a well-healed 8-centimeter scar over the lower midline of 
the back from a laceration at an early age.  There was a 2-
centimeter sebaceous cyst just above the scar.  There were 
moderate spasms of the lumbosacral paravertebral musculature 
but no permanent deformities, tenderness or instability.  The 
diagnoses were moderate chronic strain of all lumbosacral 
paravertebral muscles, a sebaceous cyst of the low back 
unrelated to current symptoms, a scar of the low back also 
unrelated to symptoms.  It was also reported that there was a 
strong emotional component.

On special psychiatric examination by the VA in 1978 it was 
reported the veteran was extremely anxious and restless but 
cooperative.  He reported that he did not know what was going 
on.  He had felt that way since he had lost his job in 1976 
but more so in the past few months.  He reported that while 
he was in Hawaii during military service he had fallen and 
injured his back.  He had not felt bad until now.  He 
indicated he was very nervous.  He complained of a constant 
lack of tranquility, difficulty sleeping and sometimes crying 
without reason, as well as headaches.  The diagnosis was an 
anxiety neurosis with depressive and paranoid trends.

Service connection for a nervous disorder, a back disorder 
and a sebaceous cyst of the low back was denied by a rating 
action in June 1978.  A timely appeal was not perfected.

Received in June 1983 were two sworn statements from service 
comrades of the veteran's which are to a combined effect that 
the veteran was hospitalized during military service in 1955 
because of a fall that occurred during a walk in a field.  
The veteran complained about a back condition.

Also received in June 1983 was a statement dated April 1983 
from Diego L. Coira, M.D., which discloses that he had 
treated the veteran since March 1983.  That physician 
reported that the veteran had injured his left knee in a 
vehicular accident during service.  Also during service he 
had fallen and sustained trauma to the left knee a second 
time as well as the low back.  He was hospitalized for 15 
days and had had a myelogram performed.  When the veteran was 
discharged from service he had insomnia and would become 
aggressive at the slightest provocation.  He was isolated at 
home, forgetful and had difficulty concentrating.  The 
veteran had had problems with co-workers and supervisors 
until 1977 when he had been "assaulted with a gun."  Since 
that time his emotional condition had been aggravated and he 
could not work.

That physician also reported that the veteran complained of 
insomnia, nightmares, sadness, crying spells and 
forgetfulness as well as difficulty concentrating.  On mental 
status evaluation, the veteran was sad, suspicious, anxious, 
tense and apprehensive.  He was oriented in person and place 
and partially oriented as to time.  He had low self esteem 
and feelings of hopelessness and worthlessness.  He had low 
frustration tolerance and poor control of aggressive 
impulses.  He had ideas of reference and persecutory 
delusions as well as multiple somatizations.  He also had 
suicidal ideation.  The diagnosis was psychotic depression as 
a maturation of depression incurred during military service 
and aggravated in 1977 when he had been assaulted suffering a 
post-traumatic stress disorder (PTSD), which aggravated his 
emotional condition.  It was also reported he had had 
depression during service secondary to trauma of the left 
knee and performance of a myelogram when hospitalized.  

In an August 1983 decision, the RO denied service connection 
for a low back disability and for a nervous condition.  

In June 1984, the veteran attempted to reopen his claims for 
an acquired psychiatric disorder and for a low back 
disability.  

The veteran contended, in essence, that, due to his left knee 
disability, he fell and injured his back during service.  He 
had a spinal tap of the back which resulted in a sebaceous 
cyst which was eventually excised after service.  He also 
asserted that the motor vehicle accident injured his back and 
caused his generalized anxiety disorder and PTSD although a 
post-service traumatic event in 1997 aggravated his 
psychiatric conditions.  It is also maintained that his 
service-connected disability of the left knee has contributed 
to the development of a chronic low back disorder and an 
acquired psychiatric disorder.

In a May 1987 decision the Board found that the new evidence 
did not establish a new factual basis to reopen the veteran's 
claims.  

Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" by 
the Board.  38 U.S.C.A. § 7104(b).  Similarly, a final 
decision of the RO may not "thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with" Title 38 of the United States Code.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a Board or RO decision becomes 
final, the Board does not have jurisdiction to consider the 
previously adjudicated claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  Barnett v. Brown, 83 F.3d 1380 ( Fed. Cir. 
1996).

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Material 
evidence has been defined as such new evidence that bears 
directly or substantially on the specific matter and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In October 1989, the veteran attempted to reopen his claims 
with the submission of medical records, and his statements 
and testimony.  In October 1989, the veteran submitted a 
statement from Dr. Coira dated in August 1989 which is 
essentially an identical statement to the one he submitted in 
1983 and considered in the Board's prior decision.  

The veteran also submitted psychiatric evaluations from the 
1980's.  In a February 1980 psychiatric evaluation, the 
veteran stated that he had been doing well until he was held 
up at gunpoint in 1977.  Generalized anxiety reaction and 
obsessive compulsive personality features were diagnosed.  In 
one special medical report dated in November 1985, the 
examiner noted that the veteran "related an endless list of 
vicissitudes, sufferings and deprivations apart from 
accidents suffered in active service."  In a psychiatric 
evaluation dated in July 1986, the veteran stated that he was 
wounded in Korea, and that he was assaulted in 1977.  This 
attack gave rise to symptoms in his left knee.  The veteran 
stated that had he not been attacked in 1977, he would still 
be working.  In a psychiatric evaluation dated in October 
1986, the veteran stated that, although his knee problem goes 
back to Korea, his psychiatric problem has been added 
subsequently.  

In September 1994, the veteran submitted a March 1981 Social 
Security Administration decision, by an Administrative Law 
Judge, which found that the veteran was disabled as of 
February 1979 due to generalized anxiety disorder and 
arthralgias.  

In an August 1996 letter, the veteran's private psychiatrist, 
Maria Sanchez Bonilla, M.D., stated that the veteran 
disclosed that he sustained a motor vehicle accident in 
Korea, received multiple trauma and a wound to the knee and, 
since then, he began to suffer palpitations, afraid that 
something was going to happen.  He was transferred to Hawaii 
where he sustained another injury to his back and knee, was 
hospitalized for 15 days and a myelogram was performed.  On 
separation from service, the veteran stated that he 
complained of insomnia, nightmares, sadness, thoughts that he 
would die in a motor vehicle accident, palpitations, chest 
pain and left knee pain.  Subsequent to service, in 1977, he 
was assaulted which caused him to relive his inservice 
injuries.  The diagnoses were major depression, recurrent 
severe anxiety disorder, not otherwise specified; history of 
PTSD; and rule out cyclothymia.  The psychiatrist stated that 
she could not discard the fact that that his increased 
symptomatology is secondary to his knee and hip pain.   

Also of record are treatment notes of psychiatric and low 
back conditions from the 1980's to the present.  

In statements and testimony the veteran has essentially made 
the same contentions as was considered by the Board in its 
final May 1987 decision, i.e., that, due to his left knee 
disability, he fell and injured his back during service.  He 
had a spinal tap of the back which resulted in a sebaceous 
cyst which was eventually excised after service.  He also 
asserted that the motor vehicle accident injured his back and 
caused his generalized anxiety disorder and PTSD although a 
post-service traumatic event in 1997 aggravated his 
psychiatric conditions.  It is also maintained that his 
service-connected disability of the left knee has contributed 
to the development of a chronic low back disorder and an 
acquired psychiatric disorder.

A.  Low Back Disability

In an attempt to reopen his claim, the veteran has submitted 
his statements and testimony, and medical records dealing 
with recent examination and treatment.

The newly submitted medical records report the veteran's 
current ailments and conditions and the treatment he received 
for said conditions.  They do not, however, suggest that any 
low back condition is due to the service or the result of his 
service-connected left knee disability.  Such evidence does 
not constitute new and material evidence to reopen a claim.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Said records 
will not be sufficient to reopen a claim.

The veteran's contentions, that his conditions, discussed 
above, have been made previously and were considered by the 
Board in connection with the its May 1987 decision.  Thus, 
the newly made statements by the veteran are merely 
allegations and unsubstantiated assertions.  Independent 
medical evidence or excerpts from recognized treatises 
corroborating his claim that his low back condition is 
related to service or to his service-connected left knee 
disability is needed.  Thus, the veteran has relied upon his 
own opinion as to medical matters.  Because the determinative 
issue in this matter involves medical etiology of a 
condition, the veteran's lay testimony is not in and of 
itself sufficient to establish the relationship between the 
veteran's military service and any condition from which he 
may, or may not, now suffer.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, such statements will not be sufficient 
to reopen the claim.

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence and his claim for 
service connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

B.  Acquired Psychiatric Disorder

Dr. Coira's 1989 statement, although new, is cumulative of an 
almost identical 1983 statement previously considered by the 
Board in its prior final decision and therefore, is not 
material.  See Villalobos v. Principi, 3 Vet. App. 450, 452 
(1992) (if a physician's statement was considered in a prior 
final decision, a recently submitted second statement from 
that physician, even if it expanded on the first statement, 
is cumulative evidence and is insufficient to reopen the 
claim).

Additionally, the Board notes the statement of Dr. Bonilla 
noting that she could not discard the fact that the veteran's 
increased psychiatric symptomatology is secondary to his knee 
and hip pain.  The evidence is not new because it is not 
probative of the issue of whether the veteran's service-
connected left knee disability aggravated the veteran's 
psychiatric condition in that it does not affirmatively state 
that the service-connected aggravated the psychiatric 
condition.  In any event, the physician's statement is not 
demonstrated to be based upon review of additional records or 
other new and different information to render it more than a 
reiteration of an opinion previously considered and rejected 
by the RO.  See Molloy v. Brown, 9 Vet. App. 513 (1996), 
clarifying Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  See 
also Elkins v. Brown, 5 Vet. App. 474 (1993) (if factual 
contentions have been considered previously, they cannot be 
accepted as new and material evidence simply because they now 
form the basis of a medical opinion).  Specifically, the 
physician relied entirely on the veteran's reported history 
of his condition which is at odds with the medical evidence 
of record.  The medical evidence of record indicates that the 
first manifestation of the veteran's psychiatric problems 
occurred after his assault in the late 1970's, not in 
service; and multiple examinations of the knee has revealed 
no objective basis for the veteran's complaints of severe, 
chronic pain.  As such, the opinion is not sufficient to 
reopen the veteran's claim.

Again, the remainder of the newly submitted medical records 
report the veteran's current ailments and conditions and the 
treatment he received for said conditions.  They do not, 
however, suggest that any acquired psychiatric disorder is 
due to service or the result of his service-connected left 
knee disability.  Such evidence does not constitute new and 
material evidence to reopen a claim.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).  Said records will not be sufficient to 
reopen a claim.

The veteran's contentions, that his conditions, discussed 
above, have been made previously and were considered by the 
Board in connection with the its May 1987 decision.  Thus, 
the newly made statements by the veteran are merely 
allegations and unsubstantiated assertions.  Independent 
medical evidence or excerpts from recognized treatises 
corroborating his claim that his acquired psychiatric 
disorder is related to service or to his service-connected 
left knee disability is needed.  Thus, the veteran has relied 
upon his own opinion as to medical matters.  Because the 
determinative issue in this matter involves medical etiology 
of a condition, the veteran's lay testimony is not in and of 
itself sufficient to establish the relationship between the 
veteran's military service and any condition from which he 
may, or may not, now suffer.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, such statements will not be sufficient 
to reopen the claim.

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence and his claim for 
service connection for an acquired psychiatric disorder is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Increased Rating for a Left Knee Disability

The veteran was granted service connection for a left knee 
disability rated noncompensably disabling, effective from 
June 1983.  He has been in receipt of a 10 percent rating 
since June 1984.  

In an arthroscopy report dated in June 1984, it was noted 
that the veteran had no evidence of a tear or pathology and 
no evidence of arthritis.  Two reevaluations noted negative 
arthroscopy.  

A VA x-ray series in August 1989 revealed that a spur 
formation on the posterior aspect of the left patella 
represents early osteoarthritis.  

A VA examination was conducted in June 1995.  The veteran 
complained of pain around the left knee joints with radiation 
to the thigh, weakness, locking and swelling.  He reported 
that he could not run or walk as he did in the past.  
Examination of the left knee noted no swelling, deformity, 
anterior or posterior instability, and range of motion was 
flexion to 140 degrees and extension to zero degrees.  The 
veteran had a positive patella girding test, and some 
instability of the knee upon varus and valgus stress.  The 
diagnoses were status post left knee arthroscopy, left knee 
degenerative joint disease by x-rays and status post left 
knee trauma with laceration, residuals scar healed.  The 
examiner stated that the veteran has a full range of motion 
of the left knee and a functional left knee.  The examiner 
also stated that the veteran has some medial and lateral 
instability of the left knee and he will suffer from chronic 
pain from the left knee due to trauma and arthritis.  
However, the examiner added that he is not limited in his 
daily activities due to his left knee pain.  

A VA examination was conducted in June 1997.  The examiner 
stated that there was no swelling, deformities, instability 
or subluxation of the left knee.  The examiner found a two-
centimeter muscle atrophy of the left thigh, mild 
crepitations, a positive patella grinding test, and a mild 
weakness of the left quadriceps 4/5.  The veteran also 
complained of severe tenderness to palpation.  Range of 
motion of the left knee was flexion to 140 degrees and 
extension to zero degrees.  The examiner noted that there was 
no objective evidence of pain on any motion of the left knee.  
The diagnosis was residuals of the left knee injury.  

A VA examination was conducted in August 1999.  The veteran 
complained of constant, severe left knee pain and numbness.  
The veteran stated that he used a cane due to instability and 
to prevent falls.  He claimed three patellar dislocations the 
past year which he reduced himself.  Physical examination 
noted that the veteran refused to bend his knee in the supine 
position claiming severe pain.  On sitting, the veteran's 
range of motion of the left knee was 110 degrees flexion and 
complete extension to zero degrees.  The examiner noted that 
the veteran had no painful range of motion.  He also noted 
that there was no objective evidence of painful motion, 
edema, effusion, weakness, tenderness, heat, abnormal 
movement and guarding of the left knee.  Two almost 
imperceptible, nontender scars were noted.  The examiner also 
stated that he could not perform passive range of motion and 
check the stability of the veteran's left knee due to 
complaints of severe pain by the veteran.  The examiner noted 
that, visually, there was no dislocation and he could touch 
the patella and there was no instability.  The examiner also 
stated that the veteran had a normal gait cycle.  There was 
no ankylosis, leg discrepancy or signs of inflammatory 
arthritis.  The diagnosis was residuals of a left knee 
injury.  The examiner noted that the veteran was pain free 
getting on and off the examination table.  The examiner noted 
that the veteran's June 1995 examination mentions 
degenerative joint disease by x-ray but subsequent 
examinations were normal.  If any arthritis was found on that 
or previous examinations, the examiner stated that it was due 
to the normal process of aging, not the service-connected 
condition.  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claim for an 
increased rating is well grounded.  This finding is based on 
the veteran's evidentiary assertion that his service- 
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  See Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy, supra.

The history of the veteran's knee disorder has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Service connection is currently in effect for a left knee 
disability, rated at 10 percent under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  This code provides 
that a knee impairment, with recurrent subluxation or lateral 
instability, will be rated 10 percent when slight, and 20 
percent when moderate.  The Board notes the veteran 
contentions that he has severe pain and instability; however, 
the objective findings on recent examinations were minimal 
and, in fact, did not demonstrate any instability, locking, 
swelling or painful motion.

The weight of the evidence demonstrates no more than slight 
overall knee impairment associated with recurrent subluxation 
or lateral instability, and such supports no more than a 10 
percent rating under Diagnostic Code 5257.

The knee disabilities could be rated based on limitation of 
motion. See Diagnostic Code 5260, 5261.  However, the most 
recent VA examinations showing flexion to 110 degrees and 
extension to zero degrees does not even meet the 10 percent 
rating criteria of Codes 5260 and 5261.  The Board notes the 
contentions of the veteran that he experiences extreme knee 
pain, however, there is no objective evidence of additional 
limitation of motion due to pain on use or during flare-ups 
to the extent required for an increased rating. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact 
several examiners have stated that there is no objective 
evidence to support any painful motion.  

As the examiner who performed the latest VA examination has 
specifically ruled out any arthritis due to the service-
connected condition, a separate rating under Diagnostic Code 
5003 is not warranted.  See VA General Counsel, VA General 
Counsel Opinion (OGC) Prec. 23-97 (Jul. 1, 1997), Esteban v. 
Brown, 6 Vet. App. 261 (1994).

The Board finds that the preponderance of the evidence is 
against the claim for increases in the 10 percent rating for 
the left knee disability. Consequently, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

As new and material evidence has not been submitted to reopen 
the claims of service connection for a chronic low back 
disability and acquired psychiatric disorder, the appeals are 
denied in this regard.

An increased evaluation for the left knee disability is 
denied.



		
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 15 -


